EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of February 14, 2006 (this “Agreement”), between
NOVASTAR RESOURCES LTD., a Nevada corporation (the “Company”), and SETH GRAE, an
individual (the “Executive”).

 

BACKGROUND

 

The Company is entering into a merger agreement on or about the date hereof (the
“Merger Agreement”), pursuant to which the Company is acquiring all of the
issued and outstanding capital stock of Thorium Power, Inc (“Thorium Power”).
The Executive is the Chief Executive Officer and President of Thorium Power. The
execution and delivery of this Agreement is a condition precedent to the
consummation of the transactions contemplated by the Merger Agreement (the
“Closing”).

 

The Company wishes to secure the services of the Executive as the Chief
Executive Officer and President of the Company upon the terms and conditions
hereinafter set forth, and the Executive wishes to render such services to the
Company upon the terms and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

1.             Employment by the Company. The Company agrees to employ the
Executive in the position of Chief Executive Officer and President and the
Executive accepts such employment and agrees to perform the duties that are
customarily performed of a Chief Executive Officer and President of a company
like the Company. Except to the extent that the Executive deems it necessary to
tend to the affairs of Thorium Power prior to the Closing, the Executive agrees
to devote his full business time and energies to the business of the Company
and/or its Subsidiaries and/or Affiliates and to faithfully, diligently and
competently perform his duties hereunder.

2.             Term of Employment. The term of this Employment Agreement (the
"Term") shall be for the initial period commencing on the date that the Company
provides the Executive with a certificate of insurance that indicates that the
Company has obtained directors and officers liability insurance coverage
sufficient to cover liabilities of at least $5,000,000 and ending on the fifth
anniversary of the date thereof (provided that the provisions of Section 6
hereof shall survive any such termination), unless the Executive is earlier
terminated as provided in Section 4 hereof. The Term of this Agreement shall
automatically be extended for additional one year periods following the
expiration of the initial Term unless either party notifies the other party in
writing that it does not want to renew this Agreement within 30 days prior to
the expiration of the initial Term or any renewal Term.

 

 


--------------------------------------------------------------------------------



 

 

3.             Compensation. As full compensation for all services to be
rendered by the Executive to the Company and/or its Subsidiaries and/or
Affiliates in all capacities during the Term, the Executive shall receive the
following compensation and benefits:

3.1          Salary. An annual base salary of $275,000 (the "Base Salary")
payable not less frequently than monthly or at more frequent intervals in
accordance with the then customary payroll practices of the Company. The board
of directors of the Company shall review the Executive’s performance on an
annual basis and shall suggest increases (but not decreases) to the Executive’s
Base Salary as the board of directors of the Company deems appropriate.

 

3.2

Equity Participation.

(a)          The Company shall promptly (and in any event, within 5 business
days) issue to the Executive 5,000,000 shares of the Company’s Common Stock. The
Executive shall not directly or indirectly sell, transfer or otherwise dispose
of 2,500,000 of such shares for a period of one year and the remaining 2,500,000
shares for a period of two years, except for sales, transfers or other
dispositions made to family members, for estate planning purposes, or pursuant
to a qualified domestic relations order; provided that the transferee in such
instance agrees in writing to be similarly bound to such transfer restriction.
For the avoidance of doubt, all 5,000,000 shares are immediately earned upon
issuance and not subject to any vesting or repurchase right in favor of the
Company or any other person. The shares will bear a customary restrictive legend
that refers to the aforementioned transfer restriction and applicable transfer
restrictions under the Securities Act of 1933 and the stop transfer orders shall
be imposed against the shares.

(b)          The Executive shall be eligible to participate in the Company's
2006 Stock Plan (the "Plan"). The Executive shall, upon execution of this
Agreement, be granted options to acquire 7,200,000 shares of Common Stock,
$0.001 par value, of the Company pursuant to the Plan. Such options shall vest
and become exercisable in accordance with the provisions of a separate Stock
Option Agreement which shall be entered into between the Executive and the
Company on or about the date hereof and which shall provide (a) that the options
are intended to be nonqualified stock options, (b) an exercise price equal to
the fair market value of the Company’s Common Stock on the date of grant, (c)
for vesting in equal monthly installments over a four year term beginning on the
six month anniversary of the date of grant (provided that 6/48 of the option
will vest on such six month anniversary) with accelerated vesting upon (i) a
Change of Control (as defined below), (ii) termination of the Executive by the
Company without Cause (as defined below), or (iii) the cessation of the
Executive’s employment with the Company for Good Reason (as defined below), and
(d) for a ten year term.

3.3          Bonus. In addition to the Base Salary, the Executive shall be
entitled to an annual incentive bonus of up to 50% of the Executive’s Base
Salary. In making its determination of what percentage of Base Salary the
Executive will be entitled to as a bonus, the board of directors of the Company
will consider the Company’s progress with regard to achievement of the following
milestones: new patents, government grants and appropriations, partnering and

 

 

 

-2-

 


--------------------------------------------------------------------------------



 

teaming arrangements with other companies (including the University of Texas and
General Atomics), testing and other advancement of technology in Russia, Europe
and elsewhere, revenues, revenue generating events, earnings, attracting other
qualified key employees, and investor relations.

3.4          Special Bonus. The Company shall pay to the Executive a special
bonus in the amount of $100,000 in cash promptly upon the grant by any agency of
the United States Government of at least $5,000,000 in new funding for any
thorium fuel or thorium fuel-related development and testing project (it being
understood that such funding will likely be provided to U.S. national
laboratories, Russian research institutes and/or U.S. government contractors).

3.5          Perquisites. Given the significant amount of travel that the
Executive will be expected to undertake, during the Term, the Company will
provide, or arrange to have provided, to the Executive the use of an automobile.

3.6          Participation in Employee Benefit Plans; Other Benefits. The
Executive shall be permitted during the Term to participate in all employee
benefit plans, policies and practices now or hereafter maintained by or on
behalf of the Company commensurate with the Executive's position with the
Company. During the Term, the Company will maintain a group health and dental
program, group life insurance, short and long term disability insurance, 401(k)
plan, paid vacation, paid sick leave, paid holidays and unpaid leave.

3.7         Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary expenses actually incurred or paid by the Executive
during the Term in the performance of the Executive's duties under this
Agreement, upon submission and approval of expense statements, vouchers or other
supporting information in accordance with the then customary practices of the
Company.

3.8          Vacation. The Executive shall be entitled to four weeks of paid
vacation time per year.

3.9          Withholding of Taxes. The Company may withhold from any benefits
payable under this Agreement all federal, state, city and other taxes as shall
be required pursuant to any law or governmental regulation or ruling.

3.10       Credit From Thorium Power Employment Agreement. The Company
acknowledges and agrees that the Executive is currently acting, and will
continue to act, as the Chief Executive Officer and President of Thorium Power
and that Thorium Power does, and will continue to, compensate the Executive for
the performance of such services. The Executive shall cease receiving
compensation from Thorium Power at the Closing. Until such time, any cash
compensation actually received by the Executive from Thorium Power for services
rendered in the Executive’s capacity as the Chief Executive Officer and
President of Thorium Power shall be credited toward the cash components of the
Executive’s compensation under this Section 3.

 

 

 

-3-

 


--------------------------------------------------------------------------------



 

 

4.

Termination.

4.1         Termination upon Death. If the Executive dies during the Term, this
Agreement shall terminate as of the date of his death.

4.2         Termination upon Disability. If during the Term the Executive
becomes physically or mentally disabled, whether totally or partially, so that
the Executive is unable to perform his essential job functions hereunder for a
period aggregating 180 days during any twelve-month period, and it is determined
by a physician acceptable to both the Company and the Executive that, by reason
of such physical or mental disability, the Executive shall be unable to perform
the essential job functions required of him hereunder for such period or
periods, the Company may, by written notice to the Executive, terminate this
Agreement, in which event the Term shall terminate 10 days after the date upon
which the Company shall have given notice to the Executive of its intention to
terminate this Agreement because of the disability.

4.3         Termination for Cause. The Company may at any time by written notice
to the Executive terminate this Agreement immediately and, except as provided in
Section 5.2 hereof, the Executive shall have no right to receive any
compensation or benefit hereunder on and after the date of such notice, in the
event that an event of "Cause" occurs. For purposes of this Agreement "Cause"
shall mean (a) conviction of a felony, bad faith or willful gross misconduct
that, in any case, results in material damage to the business or reputation of
the Company; or (b) willful and continued failure to perform his duties
hereunder (other than such failure resulting from the Executive’s incapacity due
to physical or mental illness or after the issuance of a notice of termination
by the Executive for Good Reason) within 30 days after the Company delivers to
him a written demand for performance that specifically identifies the actions to
be performed. For purposes of this Section 4.3, no act or failure to act by the
Executive shall be considered “willful” if such act is done by the Executive in
the good faith belief that such act is or was to be beneficial to the Company or
one or more of its businesses, or such failure to act is due to the Executive’s
good faith belief that such action would be materially harmful to the Company or
one of its businesses. Cause shall not exist unless and until the Company has
delivered to the Executive a copy of a resolution duly adopted by the board of
directors (excluding the Executive for purposes of adoption) at a meeting of the
board of directors of the Company called and held for such purpose after
reasonable (but in no event less than thirty days’) notice to the Executive and
an opportunity for the Executive, together with his counsel, to be heard before
the board, finding that in the good faith opinion of the board that “Cause”
exists and specifying the particulars thereof in detail. This Section 4.3 shall
not prevent the Executive from challenging in any court of competent
jurisdiction the board of directors’ determination that Cause exists or that the
Executive has failed to cure any act (or failure to act) that purportedly formed
the basis for the board of directors’ determination.

4.4         Termination without Cause. The Company may terminate this Employment
Agreement at any time, without cause, upon 30 days' written notice by the
Company to the Executive and, except as provided in Section 5.1 hereof, the
Executive shall have no right to receive any compensation or benefit hereunder
after such termination.

 

 

 

-4-

 


--------------------------------------------------------------------------------



 

 

4.5         Termination for Good Reason. The Executive may terminate his
employment for Good Reason after giving the Company detailed written notice
thereof, if the Company shall have failed to cure the event or circumstance
constituting Good Reason within 30 business days after receiving such notice.
“Good Reason” shall mean the occurrence of any of the following without the
written consent of the Executive: (a) the assignment to the Executive of duties
inconsistent with this Agreement or a change in his titles or authority; (b) any
failure by the Company to comply with Section 3 hereof in any material way; (c)
the requirement of the Executive to relocate to a location that is more than
[50] miles from the Executive’s work location on the effective date of this
Agreement, (d) any material breach of this Agreement by the Company, or (e) a
“Change of Control”. The Executive’s right to terminate his employment hereunder
for Good Reason shall not be affected by his incapacity due to physical or
mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason. For purposes of this Agreement, a “Change of Control”
shall be deemed to have occurred if (i) a tender offer shall be made and
consummated for the ownership of more than 50% of the outstanding voting
securities of the Company, (ii) the Company shall be merged or consolidated with
another corporation or entity and as a result of such merger or consolidation
less than 50% of the outstanding voting securities of the surviving or resulting
corporation or entity shall be owned in the aggregate by former shareholders of
the Company, as the same shall have existing immediately prior to such merger or
consolidation, (iii) the Company shall sell, lease, or otherwise dispose of, all
or substantially all of its assets to another corporation or entity which is not
a wholly-owned subsidiary, or (iv) a person, within the meaning of Section
3(a)(9) or Section 13(d)(3) (as in effect on the date hereof) of the Securities
Exchange Act of 1934 shall acquire more than 50% of the outstanding voting
securities of the Company (whether directly, indirectly, beneficially, or of
record). Notwithstanding the foregoing, the transactions contemplated by the
Merger Agreement shall not constitute a Change of Control.

4.6          Without Good Reason. The Executive shall have the right to
terminate his employment hereunder without Good Reason by providing the Company
with 30 days advance written notice of termination.

5.

Severance Payments.

5.1          Certain Severance Payments. If during the Term this Agreement is
terminated pursuant to any of Sections 4.1, 4.2, 4.4 or 4.5, all compensation
payable to the Executive under Section 3 hereof shall cease as of the date of
termination specified in the Company's notice (the "Termination Date"), and the
Company shall pay to the Executive, subject to Section 6 hereof, the following
sums: (i) the Base Salary on the Termination Date for twelve months (the
"Severance Period"), payable in monthly installments; (ii) benefits under group
health, dental and life insurance plans and such other plans referred to in
Section 3.2 that the Executive may continue to participate in as a non-employee
through the Severance Period; and (iii) all previously earned, accrued, and
unpaid benefits from the Company and its employee benefit plans, including any
such benefits under the Company's pension, disability, and life insurance plans,
policies, and programs. If, prior to the date on which the Company's obligations
under

 

 

 

-5-

 


--------------------------------------------------------------------------------



 

clause (i) of this Section 5.1 cease, the Executive violates Section 6 hereof,
then the Company shall have no obligation to make any of the payments that
remain payable by the Company under clauses (i) and (ii) of this Section 5.1 on
or after the date of such violation.

Notwithstanding the foregoing, if, based on Internal Revenue Service guidance
available as of the date the payment or provision of any amount or other benefit
is specified to be made under this Agreement or elsewhere, the Company
reasonably determines that the payment or provision of such amount or other
benefit at such specified time may potentially subject the Executive to
“additional tax” under Section 409A(a)(1)(B) of the Code (together with any
interest or penalties imposed with respect to, or in connection with, such tax,
a “409A Tax”) with respect to the payment of such amount or the provision of
such benefit, and if payment or provision thereof at a later date would likely
avoid any such 409A Tax, then the payment or provision thereof shall be
postponed to the earliest business day on which the Company reasonably
determines such amount or benefit can be paid or provided without incurring any
such 409A Tax, but in no event later than the first business day after the
six-month anniversary of the Executive’s termination date (the “Delayed Payment
Date”). In addition, if the Company reasonably determines that such 409A Tax
with respect to the provision of a benefit can likely be avoided by replacing
the benefit with the payment of an amount in cash equal to the cost of a
substantially equivalent benefit then, in lieu providing such benefit, the
Company may make such cash payment, subject to the preceding sentence. The
Company and the Executive may agree to take other actions to avoid the
imposition of 409A Tax at such time and in such manner as permitted under
Section 409A. In the event that a delay of any payment is required under this
provision, such payment shall be accumulated and paid in a single lump sum on
the Delayed Payment Date together with interest for the period of delay,
compounded monthly, equal to the prime or base lending rate then used by
CitiBank, N.A., in New York City and in effect as of the date the payment would
otherwise have been provided.

5.2          Payments upon Termination for Cause or Termination without Good
Reason. If this Employment Agreement is terminated by the Company pursuant to
Section 4.3 hereof or by the Executive pursuant to Section 4.6 hereof, the
Executive shall receive only the amounts specified in clause (iii) of Section
5.1 hereof.

6.

Certain Covenants of the Executive.

6.1          Covenants. The Executive acknowledges that: (i) he is one of the
limited number of persons who will develop the business of the Company (the
"Company's Current Lines of Business"); (ii) the Company conducts its business
on a nationwide basis; (iii) his work for the Company has brought him and, from
and after the Closing, his work for the Company and its Subsidiaries and
Affiliates, will continue to bring him into close contact with many confidential
affairs not readily available to the public; (iv) the Company would not
consummate the transactions contemplated by the Merger Agreement but for the
agreements and covenants of the Executive contained herein; and (v) the
covenants contained in this Section 6 will not involve a

 

 

 

-6-

 


--------------------------------------------------------------------------------



 

substantial hardship upon his future livelihood. In order to induce the Company
to execute and deliver the Merger Agreement and to induce the Company to enter
into this Employment Agreement, the Executive covenants and agrees that:

6.2          Non-Compete. During the Term and for a period of two years
following the termination of the Executive's employment with the Company or any
of its Subsidiaries or Affiliates (the "Restricted Period"), the Executive shall
not, directly or indirectly, (i) in any manner whatsoever engage in any capacity
with any business competitive with the Company's Current Lines of Business or
any business then engaged in by the Company, any of its Subsidiaries or any of
its Affiliates (the "Company's Business") for the Executive's own benefit or for
the benefit of any person or entity other than the Company or any Subsidiary or
Affiliate; or (ii) have any interest as owner, sole proprietor, shareholder,
partner, lender, director, officer, manager, employee, consultant, agent or
otherwise in any business competitive with the Company's Business; provided,
however, that the Executive may hold, directly or indirectly, solely as an
investment, not more than two percent (2%) of the outstanding securities of any
person or entity which are listed on any national securities exchange or
regularly traded in the over-the-counter market notwithstanding the fact that
such person or entity is engaged in a business competitive with the Company's
Business. In addition, during the Restricted Period, the Executive shall not
develop any property for use in the Company's Business on behalf of any person
or entity other than the Company, its Subsidiaries and Affiliates.

6.3          Confidential Information. During the Restricted Period, the
Executive shall not, directly or indirectly, disclose to any person or entity
who is not authorized by the Company or any Subsidiary or Affiliate to receive
such information, or use or appropriate for his own benefit or for the benefit
of any person or entity other than the Company or any Subsidiary or Affiliate,
any documents or other papers relating to the Company's Business or the
customers of the Company or any Subsidiary or Affiliate, including, without
limitation, files, business relationships and accounts, pricing policies,
customer lists, computer software and hardware, or any other materials relating
to the Company's Business or the customers of the Company or any Subsidiary or
Affiliate or any trade secrets or confidential information, including, without
limitation, any business or operational methods, drawings, sketches, designs or
product concepts, know-how, marketing plans or strategies, product development
techniques or plans, business acquisition plans, financial or other performance
data, personnel and other policies of the Company or any Subsidiary or
Affiliate, whether generated by the Executive or by any other person, except as
required in the course of performing his duties hereunder or with the express
written consent of the Company; provided, however, that the confidential
information shall not include any information readily ascertainable from public
or published information, or trade sources (other than as a direct or indirect
result of unauthorized disclosure by the Executive).

6.4         Employees of and Consultants to the Company. During the Restricted
Period, the Executive shall not, directly or indirectly (other than in
furtherance of the business of the Company), initiate communications with,
solicit, persuade, entice, induce or encourage any individual who is then or who
has been within the 12-month period preceding the Executive’s termination of
employment with the Company, an employee of or consultant to the Company or

 

 

 

-7-

 


--------------------------------------------------------------------------------



 

any of its Subsidiaries or Affiliates to terminate employment with, or a
consulting relationship with, the Company or such Subsidiary or Affiliate, as
the case may be, or to become employed by or enter into a contract or other
agreement with any other person, and the Executive shall not approach any such
employee or consultant for any such purpose or authorize or knowingly approve
the taking of any such actions by any other person.

6.5          Solicitation of Customers. During the Restricted Period, the
Executive shall not, directly or indirectly, initiate communications with,
solicit, persuade, entice, induce, encourage (or assist in connection with any
of the foregoing) any person who is then or has been within the 12-month period
preceding the Executive’s termination of employment with the Company a customer
or account of the Company or its Subsidiaries or Affiliates, or any actual
customer leads whose identity the Executive learned during the course of his
employment with the Company, to terminate or to adversely alter its contractual
or other relationship with the Company or its Subsidiaries or Affiliates.

6.6         Rights and Remedies Upon Breach. If the Executive breaches, or
threatens to commit a breach of, any of the provisions of Section 6 hereof
(collectively, the "Restrictive Covenants"), the Company and its Subsidiaries
and Affiliates shall, in addition to the rights set forth in Section 5.1 hereof,
have the right and remedy to seek from any court of competent jurisdiction
specific performance of the Restrictive Covenants or injunctive relief against
any act which would violate any of the Restrictive Covenants, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and its Subsidiaries and Affiliates and that
money damages will not provide an adequate remedy to the Company and its
Subsidiaries and Affiliates.

6.7          Severability of Covenants. If any of the Restrictive Covenants, or
any part thereof, is held by a court of competent jurisdiction or any foreign,
federal, state, county or local government or other governmental, regulatory or
administrative agency or authority to be invalid, void, unenforceable or against
public policy for any reason, the remainder of the Restrictive Covenants shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated, and such court, government, agency or authority shall be empowered
to substitute, to the extent enforceable, provisions similar thereto or other
provisions so as to provide to the Company and its Subsidiaries and Affiliates,
to the fullest extent permitted by applicable law, the benefits intended by such
provisions.

6.8         Enforceability in Jurisdictions. The parties intend to and hereby
confer jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such Covenants. If the courts of
any one or more of such jurisdictions hold the Restrictive Covenants wholly
invalid or unenforceable by reason of the breadth of such scope or otherwise, it
is the intention of the parties that such determination not bar or in any way
affect the Company's right to the relief provided above in the courts of any
other jurisdiction within the geographical scope of such Restrictive Covenants,
as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.

 

 

 

-8-

 


--------------------------------------------------------------------------------



 

 

7.

Indemnification.

7.1          General. The Company agrees that if the Executive is made a party
or is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a "Proceeding"), other than a
Proceeding initiated by the Company to enforce its rights under this Agreeemnt,
by reason of the fact that the Executive is or was a trustee, director or
officer of the Company, or any predecessor to the Company or any of their
Affiliates or is or was serving at the request of the Company, any predecessor
to the Company, or any of their affiliates as a trustee, director, officer,
member, employee or agent of another corporation or a partnership, joint
venture, limited liability company, trust or other enterprise, including,
without limitation, service with respect to employee benefit plans, whether or
not the basis of such Proceeding is alleged action in an official capacity as a
trustee, director, officer, member, employee or agent while serving as a
trustee, director, officer, member, employee or agent, the Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
Nevada law, as the same exists or may hereafter be amended, against all Expenses
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if the Executive has
ceased to be an officer, director, trustee or agent, or is no longer employed by
the Company and shall inure to the benefit of his heirs, executors and
administrators. Notwithstanding the foregoing, the Executive shall not be
entitled to indemnification by the Company in respect of, and to the extent
that, any Expenses arising as a result of the bad faith, willful misconduct or
gross negligence of the Executive, or the Executive’s conviction of a felony.

7.2         Expenses. As used in this Agreement, the term "Expenses" shall
include, without limitation, damages, losses, judgments, liabilities, fines,
penalties, excise taxes, settlements, and costs, attorneys' fees, accountants'
fees, and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a right to indemnification
under this Agreement.

7.3         Enforcement. If a claim or request under this Section 7 is not paid
by the Company or on its behalf, within thirty (30) days after a written claim
or request has been received by the Company, the Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Executive shall be
entitled to be paid also the expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable Nevada law.

7.4          Partial Indemnification. If the Executive is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify the Executive for the portion of such
Expenses to which the Executive is entitled.

7.5          Advances of Expenses. Expenses incurred by the Executive in
connection with any Proceeding shall be paid by the Company in advance upon
request of the Executive that the

 

 

 

-9-

 


--------------------------------------------------------------------------------



 

Company pay such Expenses, but only in the event that the Executive shall have
delivered in writing to the Company (i) an undertaking to reimburse the Company
for Expenses with respect to which the Executive is not entitled to
indemnification and (ii) a statement of his good faith belief that the standard
of conduct necessary for indemnification by the Company has been met.

7.6          Notice of Claim. The Executive shall give to the Company notice of
any claim made against him for which indemnification will or could be sought
under this Agreement. In addition, the Executive shall give the Company such
information and cooperation as it may reasonably require and as shall be within
the Executive's power and at such times and places as are convenient for the
Executive.

7.7          Defense of Claim. With respect to any Proceeding as to which the
Executive notifies the Company of the commencement thereof:

 

(a)

The Company will be entitled to participate therein at its own expense;

(b)          Except as otherwise provided below, to the extent that it may wish,
the Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to the Executive, which in the Company's sole discretion
may be regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. The Executive also shall have the
right to employ his own counsel in such action, suit or proceeding if he
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and the Executive, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company.

(c)          The Company shall not be liable to indemnify the Executive under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Company shall not settle any action or
claim in any manner which would impose any penalty that would not be paid
directly or indirectly by the Company or limitation on the Executive without the
Executive's written consent. Neither the Company nor the Executive will
unreasonably withhold or delay their consent to any proposed settlement.

(d)          Non-exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 7 shall not be exclusive of any other right which the
Executive may have or hereafter may acquire under any statute or certificate of
incorporation or by-laws of the Company or any subsidiary, agreement, vote of
shareholders or disinterested directors or trustees or otherwise.

8.

Other Provisions.

8.1          Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally,
telecopied, telegraphed or telexed, or sent by certified, registered or express
mail, postage prepaid, to the parties at the addresses specified on the
signature page hereto, or at such other addresses as shall be specified

 

 

 

-10-

 


--------------------------------------------------------------------------------



 

by the parties by like notice, and shall be deemed given when so delivered
personally, telecopied, telegraphed or telexed, or if mailed, two days after the
date of mailing, to the addresses specified on the signature page hereto, or, in
the case of the Company, to such other address as the Company may specify as the
address for its executive offices in any reports filed by the Company with the
Securities and Exchange Commission.

8.2         Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior contracts and other agreements, written or oral, with respect thereto.

8.3          Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

8.4          Governing Law. This Agreement shall be governed by, and construed
in accordance with and subject to, the laws of the State of Nevada applicable to
agreements made and to be performed entirely within such state.

8.5          Binding Effect; Benefit. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and any successors and assigns
permitted or required by Section 8.6 hereof. Nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or such successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

8.6          Assignment. This Agreement, and the Executive's rights and
obligations hereunder, may not be assigned by the Executive. The Company may
assign this Agreement and its rights, together with its obligations, hereunder
in connection with any sale, transfer or other disposition of all or
substantially all of its assets or business, whether by merger, consolidation or
otherwise.

 

8.7

Definitions. For purposes of this Agreement:

(a)          "Affiliate" shall mean a person that, directly or indirectly,
controls or is controlled by, or is under common control with the Company;

(b)          "control" (including, with correlative meaning, the terms
"controlled by" and "under common control with") as used with respect to any
person or entity, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management

 

 

 

-11-

 


--------------------------------------------------------------------------------



 

and policies of such person or entity, whether through ownership of voting
securities or by contract or other agreement or otherwise; and

(c)          “Subsidiary" shall mean any person or entity as to which the
Company, directly or indirectly, owns or has the power to vote, or to exercise a
controlling influence with respect to, fifty percent (50%) or more of the
securities of any class of such person, the holders of which class are entitled
to vote for the election of directors (or persons performing similar functions)
of such person.

8.8          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

8.9          Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Employment Agreement.

 

 

 

[Signature Page Follows]

 

 

 

 

-12-

 


--------------------------------------------------------------------------------



 

 

                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first above written.

 

 

 

NOVASTAR RESOURCES LTD..

 

 

 

 

By:        /s/ Charles Merchant

 

 

Name: Charles Merchant

 

Title: CEO

 

 

 

Address: 8300 Greensboro Dr.

 

Ste 800

 

 

McLean, VA 22102

 

 

 

EXECUTIVE:

 

 

 

 

/s/ Seth Grae

 

 

Name: SETH GRAE

 

 

Address: 364 West 18th St.

 

Ste. 5G

 

 

NY NY 10011

 

 

 

 

 

-13-

 

 

 